Per Curiam.
The defendant assigns as error the failure of the court below to allow his motion for judgment as of nonsuit on the fourth count, made at the close of all the evidence.
There was ample evidence to go to the jury against the defendant Stantliff on the fourth count had the confession of Emanuel been admissible against the defendant Stantliff. Emanuel’s statement, however, was admitted only against him and excluded as to Stant-liff. Therefore the only evidence we have against Stantliff is the possession of the stolen goods. Furthermore, the State introduced in evidence the exculpatory statement of Stantliff.
In our opinion the case of State v. Hoskins, 236 N.C. 412, 72 S.E. 2d 876, is controlling on the record before us and the motion for judgment as of nonsuit should be allowed.
Reversed.
Moore, J., not sitting.